UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1867


NATIONAL   ELECTRICAL  BENEFIT   FUND,   by  its   trustees;
SALVATORE J. CHILIA, Trustee; D. R. BORDEN, JR., Trustee,

                Plaintiffs - Appellees,

          v.

MIRARCHI BROTHERS, INC.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-02621-DKC)


Submitted:   January 31, 2014              Decided:   February 12, 2014


Before KING and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew   I.  Sack,   DAVIS BUCCO    &  ARDIZZI,    Conshohocken,
Pennsylvania;  Jeffrey   D. McMahan,   Jr.,   MCGUIREWOODS   LLP,
Richmond, Virginia, for Appellant.      Jennifer Bush Hawkins,
POTTS-DUPRE, DIFEDE & HAWKINS, CHTD., Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mirarchi Brothers, Incorporated, appeals the district

court’s order granting summary judgment for National Electrical

Benefit   Fund    (“NEBF”)      under    the    Employee      Retirement      Income

Security Act of 1974 and awarding NEBF unpaid contributions,

liquidated damages, interest, and audit fees related to an audit

of   Mirarchi’s     contribution        records.        On    appeal,    Mirarchi

contends that summary judgment is improper because there is a

genuine dispute over whether it owes NEBF unpaid contributions.

Finding no error, we affirm.

           We    review    de    novo    the    district      court’s    grant    of

summary   judgment,       “viewing      the    facts    and     the     reasonable

inferences drawn therefrom in the light most favorable to the

nonmoving party.”         Emmett v. Johnson, 532 F.3d 291, 297 (4th

Cir. 2008).       Summary judgment is proper “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                        Fed. R.

Civ. P. 56(a).      A court should grant summary judgment unless a

reasonable jury could return a verdict for the nonmoving party

on the evidence presented.         Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 249 (1986).          We conclude that, in this case, there is

no genuine dispute as to any material fact.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument      because   the    facts    and   legal

                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3